Case 1:19-cv-07900-DAB Document 1-2 Filed 08/22/19 Page 1 of 6




           EXHIBIT 2
                            Case 1:19-cv-07900-DAB Document 1-2 Filed 08/22/19 Page 2 of 6
                                                                                       Black Hat USA 2019
                                                                                                                                Mandalay Bay Convention Center | Las Vegas, NV, USA
                                                                                                                          Conference: August 3-8, 2019 | Business Hall: August 7-8, 2019
                                                                                                                                                                   www.blackhat.com



 APPLICATION FOR EXHIBITING SPACE/MEETING ROOM/SPONSORSHIP
 The Company/Division identified below (“Sponsor”) applies to UBM LLC (“Organizer”), for exhibit space (the “Space”) at the “Event” identified above, on the terms and conditions
 of this “Application” plus the “Terms and Conditions” on the following pages (collectively, the “Agreement”).

 COMPANY INFORMATION                                                                      BILLING INFORMATION
 Company Address                                                                          Billing Address
 Company Name: Crown Sterling Ltd
                                                                                          Company Name: Crown Sterling Ltd
 4040 MacArthur Blvd
                                                                                          4040 MacArthur Blvd
 Newport Beach, California 92660
                                                                                          Newport Beach, California 92660
 United States
                                                                                          United States
 (512) 658-2532
 Website:                                                                                 Purchase Order #: {{PONum_es_:signer1}}
 Logistics Contact (For exhibit and sponsor information)                                  Billing Contact
 Company Name: Crown Sterling Ltd                                                         Company Name: Crown Sterling Ltd
 Name: Thomas Yemington                                                                   Name: Thomas Yemington
 Title: Business Strategy                                                                 Title:    Business Strategy
 Email: ty@strathspeycrown.com                                                            Email: ty@strathspeycrown.com
 Phone:                                  Mobile:                                          Phone:                                  Mobile:
 EXHIBITING NAME (For Website, Exhibitor List, Printed Materials, etc.)
 Exhibiting As: {{                                                                                                                                        *ExhibitingAs_es_:signer1}}
 PRODUCT
 Item Code          Qty      Description                                                                         Detail (i.e. booth #)   Price             Other            Amount
                                                                                                                 Thus 1:20 - 2:10
 BHUV190003         1        Sponsorship - Sponsored Session (50 Minute Presentation)                                                       25,000.00              0.00        25,000.00
                                                                                                                 OceanF
 BHUV190003         1        Sponsorship - Newsletter (per ad)                                                   7/25 Middle                 4,500.00        -4,500.00              0.00
 BHUV190007         1        Package - Gold Sponsorship 20x20 400 SQFT                                           Booth 560                  90,000.00             0.00         90,000.00
                                                                                                                          Total USD        119,500.00        -4,500.00       115,000.00
 ADDITIONAL COMMENTS




 Payment terms* 50% due upon signing, 50% balance due April1, 2019




 Final Space assignment is made by Organizer and is provided on the same unit basis regardless of location, configuration, or other conditions.
 PAYMENT TERMS                                                                                                AGREEMENT
                                                                                                              By signing below, I acknowledge that (i) I am authorized to execute this
 The Total Fee is calculated on Sponsor’s selections above. One half of the Total Fee is due upon             Agreement for Sponsor; (ii) I have read and agree to the Agreement, and
 application; the second half of the Total Fee is due February 1, 2019. For applications received on or       (iii) Sponsor will pay the Total Fee and abide by the terms and conditions
 after February 1, 2019, 100% of the Total Fee is due upon application. All fees are deemed fully             of the Agreement.
 earned and nonrefundable when due, unless Application is denied. Agreement is not transferable.              {{SigB_ES_:Signer1:SignatureBlock}}
 Noncompliance with any payment term or cancellation by Sponsor will, among other things, result in
 loss of space and collection of any fees due. Sponsor should request a copy of the “Terms and
 Conditions of Participation in Event” if none is attached.


 TOTAL AMOUNT: 115,000.00 USD
 Account Manager: Lowell Geiger                                                                               Title: {{                                               *Sig1_ES_:Title}}




EVENTS - UBM Tech
Opportunity ID#: 0065A000014Wxtp
                                        Copyright © 2018 UBM LLC. All Rights Reserved. 303 2nd St., South Tower, 9th floor, San Francisco, CA 94107
                                                                                    tech.ubm.com
                                           TERMSDocument
                         Case 1:19-cv-07900-DAB  AND CONDITIONS
                                                         1-2 Filed 08/22/19 Page 3 of 6
                                  EXHIBIT SPACE                                                 sponsored in connection with the Event by Organizer or its official sponsors.
 1. DEFINITIONS. The term “Event” means Black Hat USA 2019 scheduled to                         f. Other Event Payments. Organizer may apply any payments made by
be held August 03, 2019 - August 08, 2019 (the "Event Dates") at the                            Exhibitor under this contract to any obligation that is past due under any
Mandalay Bay Convention Center, Las Vegas, NV, USA (the "Event Facility").                      other Event-related agreement between Exhibitor and Organizer, in which
The Event is owned, managed and produced by UBM LLC (“UBM”). The term                           case Organizer will notify Exhibitor of such application.
"Organizer" means UBM LLC, and their officers, directors, agents, affiliates,
representatives, employees, successors and assigns. The terms "Exhibitor"                       4. COMPLIANCE WITH LAWS AND RULES/INSURANCE.
or “Sponsor” means the company or person listed on the facing page,                             a. Laws and Rules. Exhibitor must comply with all applicable local, state and
together with its officers, directors, shareholders, contractors, agents,                       federal laws, regulations, codes and ordinances in connection with its
representatives, employees and/or invitees, as applicable.                                      participation in the Event, including but not limited to the rules of the Event
                                                                                                Facility and any relevant labor union, and the terms, conditions and rules
2. ACCEPTANCE BY ORGANIZER. UBM, in its sole discretion, determines                             issued by UBM in the Manual and otherwise in connection with the Event.
whether a prospective exhibitor is eligible to participate in the Event.                         Without limiting the foregoing, Exhibitor shall construct the Exhibit in
Eligibility is generally limited to person or firms who supply products and                     compliance with the Americans with Disabilities Act or its local equivalent.
services to the Communications Market. UBM may withdraw its acceptance                           Exhibitor’s use of names and lists captured at the Event or provided by
at any time by refunding the Total Space Fee paid if UBM determines that                        Organizer is subject to applicable data protection, email marketing, and
Exhibitor or its Product(s) is ineligible. UBM has sole control over attendance                 privacy laws and regulations, and to any restrictions imposed by the
policies. UBM makes no representation or warranties of any kind, express or                     individuals whose names are listed.
implied, regarding the Event or the number of persons who will attend the                       b. Third Party Rights. Exhibitor will not violate any rights of third parties in
Event.                                                                                          connection with its participation in the Event, including but not limited to the
                                                                                                reproduction, performance, distribution, or posting of proprietary or
3. ASSIGNMENT AND USE OF SPACE.                                                                 copyrighted material (the "Works") without a license, assignment, or other
a. Benefits and License Grant. UBM will provide exhibit space (the “Space”) at                  legally effective permission. Exhibitor shall make any and all payments to
the Event for Exhibitor to display its qualified products and services (the                     third parties and/or clearinghouse agencies as may be necessary to lawfully
“Exhibit”). The Total Space Fee includes use of the Space and any other                         perform, publish or reproduce any such Works. Exhibitor specifically agrees,
benefits as specified in this Application and Contract for Exhibit Space or in                  undertakes and assumes responsibility to make any and all reports to such
the Exhibitor Services Manual as amended from time to time (the “Manual”),                      agencies and/or parties including specifically by way of example only ASCAP,
which UBM will supply to Exhibitor. Exhibitor grants to Organizer the right to                  BMO, SAC, SESAC and other similar agencies, and to provide evidence of such
use Exhibitor’s name and logo in connection with the promotion and                              reports and payments upon request. Exhibitor acknowledges that it (or its
production of the Event, and to take photographs of its exhibit, booth space                    vendor) shall provide Organizer information to identify the individuals on
and personnel, before during and after the Event, and use such photographs                      Organizer’s Event registration list who have visited Exhibitor’s booth.
in connection with its promotion of the Event and future events. Exhibitor                      c. Taxes and Licenses. Exhibitor is solely responsible for obtaining any
may use the Event name before and during the Event solely to promote its                        licenses and permits, and payment of all taxes (including sales and use taxes),
participation in the Event and solely in compliance with any guidelines                         license fees, or other charges applicable to its participation in the Event,
furnished by UBM.                                                                               including taxes collected by Organizer.
b. Space Assignment, Use, Installation, Occupancy, and Dismantling. UBM will                    d. Insurance. Exhibitor shall at its own expense maintain in effect throughout
assign the Space, and may reassign the Space or alter the Event layout or                       the Event including move-in and move-out days, and provide to Organizer at
venue at any time. The Space is for Exhibitor’s use only. Exhibitor may not                     least thirty (30) days prior to move in to the Event a certificate of insurance
share, sell, assign, sublease or charge admission for entry into any portion of                 showing that there is in effect: (i) a Commercial General Liability insurance
the Space (including to an affiliated company) without UBM's prior written                      coverage of not less than $1 million single occurrence/$2 million aggregate
consent. Exhibitor must fully occupy the Space, and must provide displays,                      combined limit for bodily injury and property damage, including coverage for
equipment, carpeting, etc., unless UBM specifies otherwise. Any Exhibits                        personal injury, broad form contractual liability, operation of mobile
supplied by Exhibitor must be constructed safely using sound engineering                        equipment, product and liquor liability (where applicable) and (ii) automobile
practices, and must be installed before, occupied during, and dismantled                        liability insurance coverage of not less than $1 million combined single limit
after the Event in accordance with UBM’s schedule. Exhibitor’s activities                       for bodily injury and property damage, including coverage for non-owned
must be confined within the Space, and must be in support of products or                        and hired vehicles, including loading and unloading operators, in which
services identified on the Application and directly related to Exhibitor’s                      Organizer and the Event Facility are named as additional insureds. Exhibitor
normal business activities. UBM may refuse permission to exhibit any                            acknowledges that the certificate of insurance requirement in the foregoing
products or services UBM deems objectionable or unsuitable for the Event.                       sentence shall not be deemed waived, nor shall Exhibitor be relieved of its
At the Event, Exhibitor may not exchange goods or money without UBM’s                           obligation to provide such certificate, even if Organizer provides Exhibitor
prior written consent, nor assist any other party in soliciting business without                with the benefits hereunder without having received such certificate from
UBM’s prior written consent.                                                                    Exhibitor. Exhibitor also agrees to obtain and maintain in effect throughout
c. Own Risk. Exhibitor releases Organizer and Event Facilities and waives all                   the Event workers compensation and employers' liability insurance in such
claims it has or may have against them, now or in the future, including any                     minimum amounts as are required by law or are otherwise consistent with
subrogation claims by its insurers, for any loss or theft of its equipment,                     prudent business practice. Exhibitor agrees to waive the right of subrogation
property, materials, proprietary information, or for any similar loss or theft.                 of its insurance carrier against Organizer and the Event Facility to recover
d. Third-Party Contractors. UBM may require Exhibitor to use designated                         loss sustained for real and personal property.
third-party contractors to provide certain services (“Required Contractors”),
and Exhibitor must then use only the Required Contractors for such services.                    5. CANCELLATION OR TERMINATION.
Notwithstanding such designation, Required Contractors and third-party                          a. Cancellation by UBM. UBM may cancel all or any part of the Event for any
vendors listed in the Manual act solely as independent contractors, and                         reason beyond its reasonable control, including but not limited to, natural or
Organizer is not responsible for their performance, acts, or omissions.                         public disaster, act of God, acts of terrorism, venue construction, insufficient
e. Other Events and Marketing. Exhibitor agrees that it may not use any                         participation, market fluctuations, government regulation, or similar reasons,
Organizer event to leverage any other event in which Exhibitor is a sponsor                     in which case Organizer will refund to Exhibitor a pro rata portion of any
or participant, and therefore agrees that it may not promote its products or                    Space Fees already paid to UBM, after which Exhibitor will have no further
organization within 500 yards of any Event locations, except (i) in advertising                 recourse against Organizer. A change in the name of the Event does not
contained in periodicals or similar regularly published media or (ii) as                        constitute a cancellation by UBM.
permitted by this contract or by UBM in writing. In the interest of the success                 b. Termination by Exhibitor. All fees are deemed fully earned and non-
of the Event, Exhibitor agrees not to extend invitations, call meetings or                      refundable when due. Termination by Exhibitor must be in writing and will be
otherwise encourage absence of exhibitors or invited guests from the Event                      effective upon receipt by UBM of an email addressed to
or Event Facility during the official hours of the Event or any function                        jaya.venkataraman@ubm.com. Exhibitor acknowledges the difficulty in




                                    Copyright © 2018 UBM LLC. All Rights Reserved. 303 2nd St., South Tower, 9th floor, San Francisco, CA 94107.
                                                                                tech.ubm.com
                                            TERMSDocument
                          Case 1:19-cv-07900-DAB  AND CONDITIONS
                                                          1-2 Filed 08/22/19 Page 4 of 6
determining a precise value for services rendered and expenses incurred by                       c. Exhibitor agrees to defend, indemnify, and hold harmless the Event
UBM for the Event, and of ascertaining damages incurred by UBM if Exhibitor                      Providers from and against any actual, loss, liability, or damage, including
terminates this contract or Exhibitor’s participation in the Event; the                          reasonable attorneys' fees and expenses, suffered due to (i) Exhibitor’s
amounts due from Exhibitor under this contract as of the effective date of                       construction or maintenance of an unsafe Exhibit, (ii) Exhibitor's
any termination by Exhibitor belong to UBM and represent an agreed                               unauthorized or unlawful use of intellectual property of third parties, (iii) the
measure of compensation, and are not to be deemed or construed as a                              negligence or misconduct of Exhibitor or (iv) Exhibitor’s breach of any
forfeiture or penalty.                                                                           commitment made hereunder. Exhibitor shall promptly pay for any and all
c. Termination by UBM. UBM reserves the right to terminate this contract                         damage to the Event Facility and the property of others caused by Exhibitor.
immediately by written notice to Exhibitor in the event of breach or                             d. The parties agree that the terms of the Exhibitor Services Manual (the
anticipatory breach by Exhibitor of any of the terms and conditions set forth                    “Manual”), which sets forth rules and information concerning show set-up,
herein, in any addendum hereto or in the Manual, including failure to make                       logistics and other operational matters, are incorporated into this Agreement
any payment when due under the terms of this contract. UBM is expressly                          by this reference.
authorized (but has no obligation) to occupy or dispose of any space vacated
or made available by reason of action taken under this paragraph in such                         8. RELEASE. Exhibitor acknowledges that the Event may be recorded and
manner as it may deem best, and without releasing Exhibitor from any                             reproduced in any form (including but not limited to digital formats), and
liability for the Total Space Fee hereunder.                                                     hereby authorizes Organizer and its designees to record, transcribe, modify,
d. Changes to Event. UBM reserves the right to re-name or re-locate the                          reproduce, publicly perform, display, distribute, redistribute, and transmit in
Event or change the dates on which it is held. If UBM changes the name of                        any form and for any purpose any such recording of the Event. Exhibitor
the Event, re-locates the Event to another event facility within 50 miles of                     agrees to execute or obtain any additional releases from individuals
the Event Facility, or changes the dates for the Event to dates that are not                     authorized to represent Exhibitor at the Event, in connection with such
more than 30 days earlier or 30 days later than the dates on which the Event                     activity, as necessary to give effect to this provision. Exhibitor agrees that
was originally scheduled to be held, no refund will be due to Exhibitor, but                     Organizer may, and hereby irrevocably grants to Organizer the right to, use
UBM shall assign to Exhibitor, in lieu of the original space, such other space                   and publish Exhibitor’s name as part of any full or partial list or compilation
as UBM deems appropriate and Exhibitor agrees to use such space under the                        of Event participants. Exhibitor hereby releases Organizer and Organizer's
terms of this contract. If UBM elects to move the Event to an event facility                     designees from and waives all claims it has or may have, now or in the future,
more than 50 miles from the Event Facility or to reschedule the Event to a                       in connection with all activities contemplated by this paragraph 8, and
date more than 30 days earlier or 30 days later than the Event Dates, and                        waives any statutory restriction on waivers of future claims or moral rights.
Exhibitor notifies UBM within 10 days after receiving notice of such change
that Exhibitor does not want to participate in the Event as a result of such                     9. MISCELLANEOUS. This contract (including the Manual and any additional
change, UBM shall refund to Exhibitor the Total Space Fee paid in full                           rules or regulations adopted by UBM for the Event) will constitute the entire
satisfaction of all liabilities of Organizer to Exhibitor.                                       agreement between Exhibitor and Organizer concerning its subject matter,
e. Right to Rescission. Exclusively for contracts signed prior to the Event                      and may only be modified in a writing signed by the parties. Organizer’s
Dates and venue being set, the Exhibitor has a right to rescind this                             rights under this contract are not deemed waived except as specifically
agreement if upon notification of the Event Dates the Exhibitor determines it                    stated in writing and signed by an authorized representative. If any term of
is unable to participate in the Event for compelling reasons. To exercise the                    this contract is declared invalid or unenforceable, the remainder continues in
right to rescission, the Exhibitor shall within a period of 14 days after having                 full force and effect. Organizer may assign this contract or its responsibilities
received notice of the Event Dates, notify UBM by written notice of his                          to any other party. Any action arising out of this contract or the Event must
rescission detailing the compelling reasons for his inability to participate in                  be brought in New York, and will be governed by New York law, exclusive of
the Event. Upon such rescission, UBM shall refund to the Exhibitor the                           the choice of law rules of any jurisdiction, and Exhibitor consents to the
amount of the Total Space Fee already received by the Exhibitor.                                 exclusive venue and jurisdiction in New York and waives any right to claim
                                                                                                 such venue or jurisdiction is not convenient. Organizer is entitled to recover
6. UBM MATERIALS. The Manual and any other methodologies or planning                             reasonable attorneys’ fees and costs in any action to enforce this contract.
materials distributed to Exhibitor related to the planning or execution of the                   Exhibitor may not assign this contract to any other party, including a
Event (“UBM Materials”) are owned exclusively by and are confidential                            successor in interest in the event of a merger or sale of assets, without the
information of Organizer. Organizer grants to Exhibitor a nontransferable,                       prior written consent of Organizer, in which event Exhibitor must guarantee
nonexclusive license, on an “AS IS” basis, to use such UBM Materials solely in                   performance of the assigned obligations. This contract is binding upon the
connection with Exhibitor’s participation in the Event. Exhibitor is responsible                 permitted heirs, successors, and assigns of UBM LLC and Exhibitor.
for obtaining the Manual from UBM. Upon completion of the Event or earlier
termination of this contract, Exhibitor must promptly return the UBM
Materials to UBM upon UBM’s written request. Exhibitor may use but may                                                            MEETING ROOM
not sell lists of Event exhibitors or attendees without UBM’s prior written                      1. ACCEPTANCE BY ORGANIZER. This Application and Contract for Meeting
permission.                                                                                      and/or Exhibit Room Space (the "Meeting Room Contract") at the Event
                                                                                                 supplements the terms and conditions of the Application and Contract for
7. LIMITATION OF LIABILITY; INDEMNITY.                                                           Exhibit Space (the "Exhibit Agreement") between UBM and Exhibitor relating
a. Under no circumstances is Organizer or the Event Facility (the “Event                         to the Event, which are incorporated herein by reference. Exhibitor’s
Providers”) liable for lost profits or other indirect, incidental, consequential,                participation in the Event and use of meeting room space is subject to UBM’s
or exemplary damages for any of their acts or omissions in connection with                       approval. UBM may withdraw its acceptance at any time by refunding the
the Event, whether or not such Event Provider has been apprised of the                           Total Meeting Room Fee paid if UBM determines that Exhibitor or its product
possibility of such damages or lost profits. In no event will Organizer’s liability              is ineligible. Unless separately defined herein, all capitalized terms shall have
hereunder, or otherwise in connection with the Event, exceed the amount                          the meanings set forth in the Exhibit Agreement.
actually paid to it by Exhibitor for the Space. Organizer is not liable for any
errors in any listing or descriptions or for omitting Exhibitor from any                         2. ASSIGNMENT AND USE OF SPACE.
directory or other materials.                                                                    a. Benefits. UBM will provide the “Meeting or Exhibit Rooms" set forth in this
b. None of the Event Providers are liable to Exhibitor for any damage, loss,                     Meeting Room Contract for the Event. UBM will make all reasonable efforts
harm, or injury to the person, property, or business of Exhibitor, or any of its                 to make the Meeting/Exhibit Room Space available in the location requested
visitors, officers, agents, employees, or other representatives, resulting from                  by Exhibitor but makes no guarantee that such location will be available.
theft, fire, earthquake, water, unavailability of the venue or intermediate                      Similarly, any such assignment does not mean that similar space will be
staging facilities, insufficient participation, accident, or any other reason in                 assigned for future events. UBM reserves the right to modify, reassign or
connection with the Event or any planning meetings, demonstrations, or                           close any meeting/exhibit room location.
stagings, except to the extent such liability arises directly from the negligence                b. Use of Meeting Rooms. Meeting/exhibit room(s) shall be used only for
or willful misconduct of the Event Provider against whom liability is sought to                  business meetings and conferences for which no fee is charged or obtained
be assessed.                                                                                     from any participant. Any request to charge fees for meetings or conferences



                                     Copyright © 2018 UBM LLC. All Rights Reserved. 303 2nd St., South Tower, 9th floor, San Francisco, CA 94107.
                                                                                 tech.ubm.com
                                           TERMSDocument
                         Case 1:19-cv-07900-DAB  AND CONDITIONS
                                                         1-2 Filed 08/22/19 Page 5 of 6
must be submitted to UBM for its written approval. UBM may condition its                        ineligible. Unless separately defined herein, all capitalized terms shall have
approval on Exhibitor’s payment of a percentage of the fees charged. No                         the meanings set forth in the Exhibit Agreement.
exhibits of any kind are permitted in meeting rooms, without the prior
written consent of UBM. In the event that the meeting/exhibit room(s)                           2. SERVICES
provided are used for any purpose which is in violation of this section,                        a. Benefits. UBM will provide the “Services Descriptions” set forth in this
Exhibitor shall, at the option of UBM, forfeit the use of the meeting/exhibit                   MPO Agreement for the Event. UBM may use its employees and contractors,
room(s) or shall pay to UBM an additional fee. Exhibitor shall not use any of                   and may retain other third parties, to fulfill UBM’s responsibilities under this
the Event facilities for the promotion, registration or any other purpose in                    MPO Agreement.
connection with other trade shows or conferences.                                               b. Services. The Services are for Exhibitor’s use only, and Exhibitor may not
c. Set-Up. Meeting/exhibit room receiving set up and other requirements and                     assign or sublease any portion of the Services (including to an affiliated
move-in/move-out date schedules shall be set forth in the Manual. Upon                          company) without UBM’s prior written consent. Except to the extent
request, Exhibitor will furnish UBM with engineering certificates prior to or                   responsibilities are assigned expressly to UBM under this MPO Agreement,
during the Event. Failure to adhere to move-in/move-out schedules may                           Exhibitor is solely responsible for all aspects of the Event, including but not
result in forfeiture of the Meeting/Exhibit Room Space, without refund of any                   limited to development, marketing, production, and insurance. Exhibitor will
Meeting Room Fees. The room fee for permanent rooms includes one-time                           provide the assistance reasonably requested by UBM to fulfill UBM’s
set-up with standard Event Facility equipment. If any changes are made to                       obligations under this MPO Agreement. Exhibitor acknowledges that many of
the original set-up, Exhibitor will incur additional charges. Built rooms include               the Services are to be performed during the Event and that prompt
walls, one round table and four chairs only. All other items, including carpet                  notification of problems is paramount for timely resolution; if Exhibitor is
if not already there, are the responsibility of the Exhibitor. Official Show                    dissatisfied with any aspect of the Services, Exhibitor must notify UBM orally
Contractors should be contacted for additional services, such as electrical,                    as soon as possible, and Exhibitor must also deliver a statement of the
telephone, catering, a/v, special furniture, etc.                                               problem in writing to UBM’s representative not later than 24 hours after the
d. Security. Meeting/exhibit rooms are provided without security services of                    issue was first identified by Exhibitor.
any kind. Exhibitor may arrange for private guard service through the official                  c. Own Risk. Exhibitor has sole responsibility for compliance with laws and
show supplier of such service. Exhibitor may request an exclusive key for the                   venue rules, permits, licenses for third-party proprietary materials used,
meeting/exhibit room by paying an advance fee to UBM for the cost to re-                        taxes (other than taxes on UBM’s income), and for any losses including any
core the meeting room door. This key must be returned no later than 6:00                        subrogation claims by its insurer, regarding the Event. Persons attending the
p.m. close of the Event. Also, Exhibitors will be charged a fee for all keys not                Event are deemed the invitees or licensees of Exhibitor, not Organizer.
returned by 6PM on the last day of the Event.
e. Own Risk. Exhibitor has sole responsibility for compliance with laws and                     3. CANCELLATION OR TERMINATION
venue rules, permits, licenses for third-party proprietary materials used,                      a. Termination by Exhibitor. Termination of the Exhibit Agreement shall
taxes (other than taxes on UBM’s income), and for any losses including any                      operate to terminate this MPO Agreement and may result in additional
subrogation claims by its insurer, regarding the Event. Persons attending the                   cancellation fees. Exhibitor acknowledges that termination of this MPO
Event are deemed the invitees or licensees of Exhibitor, not Organizer.                         Agreement will result in damages to UBM in connection with the production
                                                                                                of the Event Marketing & Promotional Opportunities.
3. CANCELLATION OR TERMINATION                                                                  b. Partial or Full Termination by UBM for Convenience. UBM may in its sole
a. Termination by Exhibitor. Termination of the Exhibit Agreement shall                         discretion terminate the availability of the Event Marketing Opportunities
operate to terminate this Meeting Room Contract and all cancellation fees                       without liability to Exhibitor; provided that it refunds to Exhibitor any MPO
apply.                                                                                          fees previously paid. UBM may in its sole discretion terminate the
b. Partial or Full Termination by UBM for Convenience. UBM may in its sole                      availability of the Event Marketing Opportunities or Exhibitor’s ability to
discretion terminate the availability of the Meeting/Exhibit Space without                      participate in the Event Marketing & Promotional Opportunities, without
liability to Exhibitor if Exhibitor reduces or changes its commitment to the                    liability to Exhibitor if Exhibitor reduces or changes its commitment to the
Event.                                                                                          Event.

4. MISCELLANEOUS                                                                                4. INDEMNITY. In addition to any indemnities and/or proprietary rights
a. Modifications. Any modifications to the terms of this Meeting Room                           provisions of the Exhibit Agreement, Exhibitor agrees to indemnify, defend,
Contract must be in writing and signed by an authorized representative of                       and save harmless UBM from any and all liability relating to the form,
UBM.                                                                                            content, or use of any of Exhibitor’s Products (the “Products”). Use or
b. Entire Agreement. The terms and conditions of this Meeting Room                              acceptance by UBM of any Products must not be deemed a waiver of any of
Contract shall be interpreted as supplementing the terms and conditions of                      these provisions.
the Exhibit Agreement, but in the event of direct conflict between this
Meeting Room Contract and the Exhibit Agreement, this Meeting Room                              5. MISCELLANEOUS
Contract shall control. UBM’s rights under this Meeting Room Contract shall                     a. Modifications. Any modifications to the terms of this MPO Agreement, the
not be deemed waived except as specifically stated in writing and signed by                     Products, or any specifications thereof, must be in writing and signed by an
an authorized representative. If any term of this Meeting Room Contract is                      authorized representative of UBM.
declared invalid or unenforceable, the remainder shall continue in full force                   b. Entire Agreement. This MPO Agreement, together with the terms and
and effect. UBM may assign this Meeting Room Contract or its                                    conditions of the Exhibit Agreement, will constitute the entire agreement
responsibilities to any other party. Any action arising out of this contract or                 between Exhibitor and UBM concerning its subject matter, and may only be
the Event must be brought in New York, and will be governed by New York                         modified in a writing signed by the parties. The terms and conditions of this
law, exclusive of the choice of law rules of any jurisdiction, and Exhibitor                    MPO Agreement shall be interpreted as supplementing the terms and
consents to the exclusive venue and jurisdiction in New York and waives any                     conditions of the Exhibit Agreement, but in the event of direct conflict
right to claim such venue or jurisdiction is not convenient. UBM is entitled to                 between this MPO Agreement and the Exhibit Agreement, this MPO
recover reasonable attorney’s fees and costs, and collection costs, in any                      Agreement shall control. UBM’s rights under this MPO Agreement shall not
action to enforce this Agreement.                                                               be deemed waived except as specifically stated in writing and signed by an
                                                                                                authorized representative. If any term of this MPO Agreement is declared
                                    MPO                                                         invalid or unenforceable, the remainder shall continue in full force and
1. ACCEPTANCE BY UBM. This Application and Contract for Event Marketing                         effect. UBM may assign this MPO Agreement or its responsibilities to any
& Promotional Opportunities (“MPO Agreement”) supplements the terms                             other party. Any action arising out of this MPO Agreement must be brought
and conditions of the Application and Contract for Exhibit Space (“Exhibit                      in New York and shall be governed by New York law, exclusive of the choice
Agreement”) between UBM LLC (“UBM”) and Exhibitor relating to the Event,                        of law rules of any jurisdiction, and Exhibitor consents to the exclusive venue
which are incorporated herein by reference Exhibitor’s participation in this                    and jurisdiction in New York and waives any right to claim such venue or
MPO Agreement is subject to UBM’s approval. UBM may withdraw its                                jurisdiction is not convenient. UBM shall be entitled to recover reasonable
acceptance at any time if UBM determines that Exhibitor or its product is                       attorneys’ fees and costs in any action to enforce this MPO Agreement.



                                    Copyright © 2018 UBM LLC. All Rights Reserved. 303 2nd St., South Tower, 9th floor, San Francisco, CA 94107.
                                                                                tech.ubm.com
                                TERMSDocument
              Case 1:19-cv-07900-DAB  AND CONDITIONS
                                              1-2 Filed 08/22/19 Page 6 of 6
Description




                   Copyright © 2018 UBM LLC. All Rights Reserved. 303 2nd St., South Tower, 9th floor, San Francisco, CA 94107.
                                                               tech.ubm.com
